KAHN, Judge.
Keith and June Kline appeal a final judgment of the circuit court finding that the Klines failed to prove their allegations of fraud against Vanguard Bank & Trust Company, and accordingly that the bank would be entitled to recover on a promissory note executed by the Klines in favor of the bank. The case arises out of a transaction by which the Klines purchased beachfront property in Walton County from Vanguard Bank. When the Klines ceased paying on their note to the bank, the bank filed suit. The Klines counterclaimed for damages and rescission, claiming that the bank, through its agents, had represented to the Klines that the property in question was suitable for building a house. We affirm, noting that this is not an appeal from an adverse summary judgment or directed verdict, but rather an appeal by the losing parties after a trial. Appellants advance no point of law sufficient to defeat the adverse factual determinations made against them by the trial court, sitting as finder of fact.
AFFIRMED.
ZEHMER and WOLF, JJ., concur.